In an action for separation, defendant appeals from an order denying his motion to vacate service of the summons and complaint. After a hearing, Special Term held that (1) defendant was served with process; (2) defendant had possession of. the summons and complaint, had knowledge that he was a named defendant in the action, but induced the process server to accept its *1069return on the fraudulent representation that he was not the defendant; (3) these facts amounted to delivering the process and leaving it with defendant sufficient to constitute effective service. Order affirmed, with $10 costs and disbursements. Ho opinion. Holán, P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur. [206 Misc. 660.]